DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 18 January 2022 in reference to application 16/648,626.  Claims 1-4, 7-12, 26, 27, and 34-36 are pending and have been examined.

Response to Amendment
The amendment filed 18 January 2022 has been accepted and considered in this office action.  Claims 1 and 8 have been amended, and claims 37-41 cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 January 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-12, 26, 27, and 34-36 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Feldbauer teaches An audio coding method, comprising: 

packing the ith piece of coded data and at most m pieces of redundant data before the ith piece of redundant data into an ith audio data packet, wherein m is a preset positive integer (0025 putting encoded signals into packets, 0047, redundant data may be put into different packets);
receiving a packet loss ratio transmitted by a receiving end (0029, 0033, packet loss statistics generated at 135 as received by decoder); and 
wherein second coding scheme adopts a coding scheme based on the  received packet loss information  (0030-36, redundancy information coding rates set based on packet loss statistics).
	Feldbauer does not specifically teach
adjusting the second coding scheme in response to the packet loss ratio reaching a packet loss ratio threshold, 

In the same field of audio coding based on packet error conditions, Ishikawa teaches 
adjusting the second coding scheme in response to the packet loss ratio reaching a packet loss ratio threshold (0108, packet loss ration equation), 
wherein when the packet loss ratio is less than the packet loss ratio threshold, the second coding scheme adopts a coding scheme with a higher compression ratio (0113-116, using ACELP+TCX, when errors are not detected,), and when the packet loss ratio is greater than the packet loss ratio threshold, the second coding scheme is adjusted to a coding scheme with a lower degree of distortion (0126 using fixed ACELP only, which is less susceptible to distortions from packet loss that ACLEP+TCX ).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a threshold to determine changing coding schemes as taught by Ishikawa in the system of Feldbauer in order to more accurately handing frame loss conditions (Ishikawa 0009-10).
	However the prior art of record does not teach or fairly suggest the limitations of “wherein the first coding scheme and the second coding scheme are the same in input, and the first coding scheme and the second coding scheme are different in at least one of sampling rate or compression ratio” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 8 contains similar limitations as claim 1 and therefore is allowable as well.

Claims 2-4, 7, 9-12, 26, 27, and 34-36 either depend on and further limit or require the limitations of claims 1 and 8 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655